Citation Nr: 0813583	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-25 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment incurred 
at South Georgia Medical Center on November 19, 2005.  


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The appellant reportedly served on active duty from June 1979 
to March 1982.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Gainesville, Florida, which denied the benefit sought on 
appeal.
On his VA Form 9, received in August 2006, the appellant 
requested the opportunity to present testimony before a 
Veterans Law Judge.  Such a hearing was scheduled for March 
10, 2008.  However, in February 2008, the appellant requested 
that his hearing be canceled and that his claim be forwarded 
to the Board for appellate review.  


FINDINGS OF FACT

1.  The appellant currently has no service-connected 
disabilities.

2.  The appellant received medical care at South Georgia 
Medical Center on November 19, 2005, and in the 24-month 
period preceding such treatment, he was not enrolled in the 
VA health care system and had not received medical services 
at a VA medical facility.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred on November 19, 2005, 
pursuant to the Veterans Millennium Health Care and Benefits 
Act, are not met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 17.1000-17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

However, in the instant case, the facts are not in dispute.  
The outcome of this appeal hinges on the law, specifically 
the plain language of 38 C.F.R. § 17.1004.  Accordingly, VCAA 
notice is not required because no additional evidence could 
conceivably change the outcome of this case.  Because the law 
and not the evidence is dispositive in resolving such 
question, additional factual development would have no 
bearing on the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran]; see also Mason v. Principi, 16 Vet. App. 
129, 132 (2002) [VCAA not applicable "because the law as 
mandated by statute and not the evidence is dispositive of 
the claim"].

At any rate, the Board notes that the appellant signed a form 
in January 2007 indicating that he had received the VCAA 
statutes and regulations that were enclosed in a letter sent 
by the VAMC.  The appellant also indicated that he had no 
further evidence or argument to present.  The VA has also 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Consequently, the 
duties to notify and assist have been met.

Analysis

In this case, the appellant presented to the emergency room 
at South Georgia Medical Center on November 19, 2005, after 
being involved in a motor vehicle accident.  He is now 
seeking payment or reimbursement for the medical treatment 
received on November 19, 2005, under 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000-1002.  

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  

The appellant does not have a service-connected disability.  
He is therefore not eligible for benefits under 38 U.S.C.A. § 
1728, because he does not have a total disability, and his 
treatment at South Georgia Regional Medical Center was not 
for an adjudicated service-connected disability, a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
for the purpose of ensuring entrance or continued 
participation in a vocational rehabilitation program under 38 
U.S.C. Chapter 31.  See 38 U.S.C.A. § 1728 and 38 C.F.R. §§ 
17.120, 17.47(i).

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may also be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177, 
113 Stat. 1556. The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
Act the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider.

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2008).

The above-criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned].

In this case, the appellant's claim was denied on the basis 
that he was not enrolled in the VA health care system in the 
24-month period preceding the emergency room treatment he 
received on November 19, 2005.

The appellant maintains that he had not received treatment at 
a VAMC prior to the November 2005 private treatment because 
he did not have any major health problems.  He indicated that 
he has paid private physicians for the treatment of any small 
health concerns, leaving the VA health care system open for 
veterans who really need its services.   

On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses 
incurred on November 19, 2005 are not met.  In this regard, 
review of the record does not show that the appellant was 
enrolled in the VA health care system in the 24 month period 
preceding his November 19, 2005 emergency room treatment at 
South Georgia Medical Center.    The appellant, himself, has 
conceded that he was not enrolled in the VA health care 
system in the in the 24-month period preceding his November 
19, 2005 private medical treatment.

The applicable regulations are very specific and provide for 
payment or reimbursement only in certain circumstances.  
Because the appellant was not enrolled in the VA health care 
system in the 24 months preceding his November 2005 private 
treatment at South Georgia Medical Center, at least one of 
the requisite criteria set forth above is not met.  38 
U.S.C.A. § 1725(b).  The Board is sympathetic to the 
appellant's argument, however, the Board cannot grant his 
claim unless the facts of the case meet all the requirements 
under 38 C.F.R. § 17.10001-8.  As noted, the provisions in 38 
C.F.R. § 17.1002 are conjunctive, not disjunctive, thus the 
remaining criteria need not be addressed.  See Melson, supra.   
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim, and the claim is denied.  38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1002 (2008).


ORDER

Entitlement to reimbursement or payment of unauthorized 
private medical expenses incurred on November 19, 2005 is 
denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


